In an action for personal injuries, judgment for the defendant, entered upon a dismissal of the complaint, reversed on the law and the facts and a new trial granted, costs to abide the event. We are of the opinion that the jury might find that the absence of light on the stairway was at least an efficient, concurring, proximate cause of the accident. The plaintiff not only testified that he caught his heel in the plate on the stairway, but also that his foot struck the plate, and he fell down the stairway. On this testimony, it could not be held as a matter of law that the catching of his heel in the plate was the sole cause of the accident. Lazansky, P. J., Young, Carswell, Scudder and Johnston, JJ., concur."